Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges the amendments made to claims 16, 20, 29, and 32 and the newly added claim 35 which were filed on 07/13/2021.

Election/Restrictions
In a phone interview with Brendan Mee on 03/25/2021, the applicant verbally elected Chrysanthemum Indicum flower extract as species A, Portulaca oleracea extract as species B, prebiotic as species C, and glycerin as species D. No election was made for a species in category D as this species was to a non-elected invention.
Applicant's election with traverse of group I in the reply filed on 03/17/2021 is acknowledged. 
Claims 29-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/17/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 16-24, 26-28 and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature-based product without significantly more. This rejection is maintained with slight modifications due to the amendments to the claims filed on 07/13/2021. The claims recite Phellodendron amurense bark, Chrysanthemum indicum flower extract, Portulaca oleracea extract, glycerin and salicylic acid. These extracts and compounds are considered the judicial exceptions because they consist of all the same components that are naturally found within the plants/microbes/animals form which they come and thus the closest counterparts are those same components found within the extract.
The claims recite the naturally occurring components found within plants/animals/microbes. Plant/animal/microbial extracts are made by partitioning the starting plant/animal/microbial material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that plant versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the plant material. Plant/animal/microbial extracts are purified by removing unwanted material from the remaining solvents. The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in the plant or microbe in an unseparated form, even when purified, which is chemically identical to the extracted compounds. All of these are naturally occurring in nature and are not markedly different from 
This judicial exception is not integrated into a practical application because the additional elements “for use in treating or preventing at least one of: acne, folliculitis and oily skin”, or “wherein at least one extract provides prebiotic activity that selectively inhibits growth of Staphylococcus capitis and or Propriobacterium acne” are only intended uses and results. The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
The added element that is claiming the composition in a cosmetically or dermatologically acceptable excipient does not change the structure or function of the composition or the judicial exceptions in any way because an excipient is only a means of carrying/delivering the active components in a solution which, in its broadest reasonable interpretation can be a nature-based product itself such as water. 
The additional element that is purifying the aqueous extract by chromatography and/or by using a macroporous resin are only limiting the way in which the active components found within the judicial exceptions are obtained and concentrated which do not change any components about the extracts structurally or functionally.

Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring plant extracts is well-understood, routine practice in the art and has been conducted for centuries.   Admixing plant extracts for skin treatments is also well-understood, routine, ordinary practice in the field as evidenced by at least the following documents: Guijral (US201403564191), XING (US20140287076A1), SWENHOLT (US20140287064), MORIS-IRVIN (US20140271507A1), AND BONNER (US20140134218A1).		
Therefore admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception. 

Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. The applicant argues that by amending claim 16 to incorporate the added elements of the composition being in a cosmetically and or dermatologically acceptable excipient for topical administration and being purified by chromatography and/or macroporous resin that the extract now has materially different properties, which is not the case. An excipient is only a vehicle for the active components and when claimed so broadly does not alter the judicial exceptions in anyway. The applicant recites the analogous example from the USPTO’s “Nature Based Product “Guidance (2014), Example 2. In that Example, a beverage containing pomelo juice (a naturally occurring product) and a preservative (whether naturally occurring or synthetic) is patent eligible because the combination spoils more slowly than the naturally occurring juice. However an excipient does not structurally change or give the judicial exception and extended property as does the preservative in the MPEP example.
The claimed combination of extracts is not materially different than what is found in nature because simply combining the extracts together merely creates a composition with multiple judicial exceptions and it is well understood and routine to combine plant extracts for cosmetic purposes.
The applicant further argues that by purifying the extracts through macroporuos resin or chromatography that it would remove potentially harmful materials and also points out that the purified extracts have a stronger reduction of Tumor Necrosis Factor alpha following stimulation by lipopolysaccharide than the crude extracts. Purification is a common practice during extraction. It is a way of concentrating active ingredients and as the applicant .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-23, 25-28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenbalt (US20130323335A1).  This rejection is maintained with slight modifications to take into account the amendment and newly added claim filed on 07/13/2021.
Rozenbalt’s general disclosure is to plant extracts for the treatment and prevention of infections (see title and abstract).
Regarding claim 16 and 17, pertaining to the topical formulation comprising an herbal extract of Phellodendron amurense bark and Chrysanthemum indicum flower extract and Portulaca oleracea extract for use in preventing or treating acne, folliculitis and oily skin, Rozenblat teaches a composition for treating inflammatory cutaneous diseases such as acne (see 0173) and wherein the plant extracts of the present invention are typically obtained from Phellodendron amurense, Chrysanthemum indicum, and Portulaca oleracea (see 0188) and also teaches wherein the “plant extract may be obtained from the fruit, the skin or rind of the fruit, the seeds, the bark, the leaves, the roots, the rhizome, the root bark or the stem of a plant or a combination of same” (see 0187).  Rozenblat also teaches wherein compositions may be 
Regarding claims 18-21, wherein the at least one extract provides prebiotic activity that promotes growth of Staphylococcus epidermidis, or wherein at least one extract selectively inhibits growth of Staphylococcus capitis and/or Propriobacterium acne, the applicant shows that these extracts have prebiotic activity as claimed in the specifications (see instant ¶ 00022 and figures 7 and 8) and would also have the same activity in the prior art.
Regarding claim 22, pertaining to the topical formulation further comprising glycerin, Rozenbalt teaches the composition including an exemplary emollient being glycerin (see 0318).
Regarding claim 23, pertaining to the topical formulation further comprising salicylic acid, Rozenbalt teaches wherein the composition can be combined with substances such as salicylic acid (see 0301).
Regarding claim 25, pertaining to the topical formulation being in the form of a gel, Rozenbalt teaches wherein the formulation is in the form of a gel (see 0069).
Regarding claim 26, pertaining to the formulation having a pH value in a range of 4.0-5.5, Rozenbalt teaches the product having “a pH of approximately five, a level similar to normal skin. Topical products containing normal skin pH support the integrity of the stratum corneum, and the formation and maturation of the lipid lamellae. The pH value has an important role in atopic dermatitis patients, particularly with respect to skin barrier function and colonization with Staphylococcus aureus” (see 0473).
Regarding claim 27 and 28, pertaining to the formulation having a combined concentration of the herbal extracts being at least 1% and wherein the Chrysanthemum indicum Portulaca oleracea is about 5.5% and Phellodendron amurense is about 3% concentration, Rozenbalt teaches wherein the plant extracts each have 1% (see 0054) and wherein the plant extracts can have anywhere from 0.01-10% concentration (see 0052).
Regarding claim 35, Rozenblat teaches that the extracts’ active components are enriched through resin chromatography with resins having different porous sizes, particularly macropours resin chromatogrpahy (see 0445, 0455-470).
Rozenbalt does not explicitly teach the three extracts in a working composition but gives data on all three plant extracts abilities to inhibit IL-13 expression (inflammation) (see 103) and with regards in treating acne and also teaches wherein the plant extracts typical of the present invention are from the Chrysanthemum indicum, Portulaca oleracea and Phellodendron amurense (see above rejections). 
It would be obvious at the effective filing date to a person having ordinary skill in the art to select these specific plant extracts and combine them into a single composition within the taught ranges because they are each described in the prior art as being extracts with known anti-inflammation properties which can be used to treat acne. It is prima facie obvious to combine prior art elements according to known methods (the prior referenced art extracts together in one composition) to obtain predictable results. It is also obvious to substitute one know element for another to obtain predictable results (substituting any of the referenced prior art extracts for another) to treat acne, as each are known in the art to do so. It is further obvious to try – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (each extract taught (see 0402) in a single embodiment for the same purpose).
.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rozenbalt (US20130323335A1) as applied to claim 16-23, 25-28, and 35 above, and further in view of Abbott (US20140107081A).  This rejection is maintained with slight modifications to take into account the amendment and newly added claim filed on 07/13/2021.
Abbott’s general disclosure is to a topical skin treatment formulation containing salicylic acid or a derivative (see abstract). 
Regarding the topical formulation comprising the plant extracts, glycerin, and salicylic acid, Rozenbalt teaches all of these components. Rozenbalt does not specifically teach the salicylic acid concentration.
Abbott teaches wherein salicylic acid is a known anti-acne agent (see 0002) and also wherein salicylic acid is an irritant at particularly high concentrations (see 0004) and finally teaches that the concentration of the salicylic acid or derivative in a formulation might suitably be “0.05 or 0.1 or 0.2 or 0.5% w/w or greater, for example 0.8% w/w or greater or in cases 0.9 or 1 or 1.5 or even 2% w/w or greater” (see 0034).
Therefor it would be obvious to a person having ordinary skill in the art to include salicylic acid and at a lower concentration as not to irritate the skin. There would be a reasonable expectation of success in arriving at a concentration within the taught range .

Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. The applicant argues that Rozenblat does not specifically teach the composition comprising either Phellodendron amurense or Chrysanthemum indicum for use in treating acne however as pointed out in the above rejection, Rozenbalt teaches each extract as being identified for use in the composition with anti-IL1-13 (inflammation) properties that are able to treat acne. Thus it would be obvious to use each extract together in a composition for treating acne for the reasons explained in the above rejection.
The applicant also states that the instant invention has a specific synergistic effect on prebiotic activity and inhibition of IL-1 alpha secretion, however to properly show synergism one would have to compare the single extracts at the same concentration side-by-side and then compare them all together at the same concentrations and show that the effect of the extracts taken together is greater than the sum of their separate effects. This does not appear to be the case as the comparative analysis in the figures referenced in the response (Fig. 9) are to extracts at different concentrations and the effect appears to be additive at best and not synergistic.  Also there is no sufficient comparison done for the individual components when the composition comprises 4 or 6 different extracts. The effects only appear to be additive which would be expected when combining extracts known with the same activity.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JACOB A BOECKELMANExaminer, Art Unit 1655    

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655